Norbert W. Roll v. Commissioner.Roll v. CommissionerDocket No. 887-64.United States Tax CourtT.C. Memo 1965-306; 1965 Tax Ct. Memo LEXIS 25; 24 T.C.M. (CCH) 1694; T.C.M. (RIA) 65306; November 26, 1965*25  Daniel W. Davies, for the petitioner. W. Dean Short, for the respondent.  MURDOCK Memorandum Opinion MURDOCK, Judge: The Commissioner determined deficiencies and additions to tax as follows: Additions to TaxYearDeficiencySec. 6653(b)Sec. 6654(a)1956$ 955.25$ 477.631957825.76412.8819582,276.241,138.1223.8719591,418.07709.04The only issue for decision is whether the Commissioner erred in determining additions to tax for fraud under section 6653(b) because of the failure of the petitioner to file a return for any of the tax years and the consequent underpayment of the tax required to be shown on a return for each year. The facts are hereby found as stipulated by the parties. The stipulated facts show that the petitioner well knew that he had substantial amounts of income in each year involved herein, that he was required by the Internal Revenue Code of 1954 to file a return for each of those years reporting the receipt of that income and that such income in each year was considerably in excess of all deductions and exemptions to which he would be entitled. The facts stipulated show that he did not*26  file a return for any of those years and that his failure to file a return for each of the years 1956 through 1959 and pay the tax due on each such return was due to fraud, within the meaning of section 6653(b) of the Internal Revenue Code of 1954. The parties have stipulated some adjustments. Decision will be entered under Rule 50.